Beasley, Judge.
Appellant was convicted of aggravated assault (OCGA § 16-5-21 (a) (2)) by the judge sitting without a jury. This appeal follows the denial of her motion for new trial.
Appellant raises, as the sole enumeration of error, the general grounds. The appellant testified and also called one other witness. The facts were that the victim had given money to appellant to make a purchase, which appellant converted because of a prior debt. The money, however, was claimed by. a third woman who came with the victim to appellant’s apartment to collect the money because the purchase was not made. An argument ensued, but the victim was walking toward the door when the appellant said she thought the victim was going to hit her after the victim reached into her pocket. Although expressing concern for her safety, appellant admitted that she saw nothing but the victim’s closed fist and that she stabbed the victim with an 8" long butcher knife. The wound to the victim was in her back, between her shoulder blades and puncturing her lung, although appellant said she stabbed the victim in the shoulder. The sole defense was self-defense.
Viewing the evidence in the light most favorable to the state, there was sufficient evidence to authorize the trial judge, as trier of fact, to find appellant guilty of aggravated assault beyond a reasonable doubt. Bush v. State, 179 Ga. App. 103 (345 SE2d 651) (1986); Syms v. State, 175 Ga. App. 179 (332 SE2d 689) (1985); see Jackson v. Virginia, 443 U. S. 307 (99 SC 2781, 61 LE2d 560) (1979).

Judgment affirmed.


Deen, P. J., and Benham, J., concur.